DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to the application filed on 04/20/2021.
2.	Claims 1-15 are pending.
3.         Claims 1-15 are rejected.

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application No. KR10-2019-0006348, filed in Republic of Korea on 01/17/2019. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note:
The Examiner encourages Applicant to contact the Examiner and initiating an interview in order to further expedite the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase "an electronic apparatus forming and internet of things (IoT) environment…" in claims 1 and 15 are a relative term which renders the claim indefinite.  The phrase “an electronic apparatus forming and internet of things (IoT) environment…" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph 0018 of the instant application discloses that an IoT system including a plurality of electronic apparatuses forms the IoT environment. This is not equivalent to single electronic apparatus which forms an internet of things (IoT) environment. 

Regarding claims 2-9, and 11-15, which claim dependency from claim 1 and claim 15, respectively, are rejected for the same reasons as set forth in the rejection of claim 1 above.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase "…wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the electronic apparatus that performs the first sub-service based on the information on the first application" in claim 5 is a relative term which renders the claim indefinite.  The phrase “…wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the electronic apparatus that performs the first sub-service based on the information on the first application " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 5, which depends on Claim 1, discloses that the alternative electronic apparatus will provide the service in association with the electronic apparatus that performs the first sub-service based on the information on the first application. However, Claim 1 discloses that the first electronic apparatus is the device that performs the first sub-service based on information on the first application. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by André Gustavo Garbosa et al (US 20220021553 A1), hereinafter “Garbosa”.

Regarding Claim 1, Garbosa discloses an electronic apparatus forming an internet of things (IoT) environment (Garbosa, Fig 1, Paragraphs 0136-0144, home network which includes a terminal device connected to a plurality of smart home appliances capable of transmitting and receiving data through wireless communication with other devices), comprising:
a communicator (Garbosa, Fig 1, 0138, terminal device is capable of transmitting/receiving data through wireless communication);
and a processor (Garbosa, Paragraph 0122, terminal device comprises a processor and a memory) configured to:
from among a plurality of electronic apparatuses forming the IoT environment, identify a first electronic apparatus that is capable of performing a first sub-service among a plurality of sub-services to provide a service (Garbosa, Paragraph 0168, home appliances are linked to the terminal device. Paragraph 0172, one or more home appliances are selected by the terminal device),
control the communicator to transmit, to the first electronic apparatus, information on a first application for performing the first sub-service that is received from a server (Garbosa, Paragraphs 0156-0157, cloud server comprises an application storage server in which at least one application is stored and transferred to the terminal device upon a download request of the terminal device. Paragraph 0172, home appliances are selected on the terminal device. Paragraph 0174, one or more control instructions are selected on the terminal device, wherein the one or more control instructions refer to any instruction for a home appliance that causes the same to execute a corresponding action),
receive, from the server, a second application for performing a second sub-service which the electronic apparatus is capable of performing, among the plurality of sub-services, through the communicator (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process),
and perform the second sub-service through the received second application to provide the service in association with the first electronic apparatus that performs the first sub-service based on information on the first application (Garbosa, Fig 2, Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event. Paragraphs 0168-0170, controlling the function of one or more of the registered smart home appliances).


Regarding Claim 2, Garbosa discloses the electronic apparatus of claim 1 above, wherein the information on the first application comprises at least one of a package to install the first application or a uniform resource locator (URL) to receive the package from the server (Garbosa, Paragraph 0138, terminal device stores and executes programs including instructions, such as programs known as applications. Paragraph 0156, application storage server stores an application or updated file of the application. Terminal device requests to download the application or the updated file of the application).

Regarding Claim 3, Garbosa discloses the electronic apparatus of claim 1 above, wherein the processor is configured to install the received second application in the electronic apparatus and perform the second sub-service by executing the installed second application (Garbosa, Paragraphs 0156-0157, terminal device transmits download requests for applications to the application storage server. Paragraph 0164, terminal device registers smart home appliances using the application in the terminal device. Fig 2, Paragraphs 0172-0201, controlling the functioning of one or more of the registered smart home appliances through the application on the terminal device).

Regarding Claim 4, Garbosa discloses the electronic apparatus of claim 1 above, wherein the processor is configured to identify the first electronic apparatus that is capable of performing the first sub-service, among the plurality of electronic apparatuses, based on information on the plurality of electronic apparatuses that is received from the plurality of electronic apparatuses through the communicator (Garbosa, Fig 2, Paragraph 0161, registering the smart home appliances. Paragraphs 0167-0169, appliance registration is carried out by identifying the model and/or the product model and/or the serial number which is printed on the smart home appliance. Once the smart home appliances are identified they are linked to the terminal device that has carried out the registration process. The network system stores user information and home appliances information relating the network system. Paragraphs 0170-0201, controlling the functioning of one or more of the registered smart home appliances through the application on the terminal device. Terminal device creates control instructions and an activity group for the one or more smart home appliances, wherein the control instructions are sent to the selected home appliances).

Regarding Claim 5, Garbosa discloses the electronic apparatus of claim 1 above, wherein the processor is configured to:
identify whether there is an alternative electronic apparatus that is capable of performing the second sub-service among the plurality of34 WO 2020/149548PCT/KR2019/018428electronic apparatuses (Garbosa, Paragraphs 0134, 0288, controlling multiple smart home appliances, such as ovens, microwave ovens, etc. (i.e., similar appliances that can perform a sub-task). Paragraph 0141, smart home appliances comprise multiple air conditioning units),
and based on the alternative electronic apparatus that is capable of performing the second sub-service existing, control the communicator to transmit the received information on the second application to the alternative electronic apparatus (Garbosa, Paragraph 0284, two similar smart home appliances can be controlled by the user. Paragraphs 0289-0290, control instructions are selected on the terminal device for the selected smart home appliance. Paragraph 0291, control instruction for a smart home appliance that causes the same to execute the corresponding action),
wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the electronic apparatus that performs the first sub-service based on the information on the first application (Garbosa, Paragraph 0291, control instruction for a smart home appliance that causes the same to execute the corresponding action).

Regarding Claim 6, Garbosa discloses the electronic apparatus of claim 1 above, wherein the processor is configured to, based on the alternative electronic apparatus performing the second sub-service, control not to perform the second sub-service through the second application (Garbosa, Paragraph 0291, control instruction for a smart home appliance that causes the same to execute the corresponding action. Paragraphs 0304-0305, user selects which smart home appliance to use. Paragraph 0334, user selects on the terminal device one or more control instructions and associate the selected one or more control instructions to the registered smart home appliance).

Regarding Claim 7, Garbosa discloses the electronic apparatus of claim 1 above, wherein the processor is configured to:
based on receiving an instruction to request a third application for performing a third sub-service from a second electronic apparatus among the plurality of electronic apparatuses, receive, from the server, information on the third application through the communicator, control the communicator to transmit the received information on the third application to the second electronic apparatus that transmits the instruction (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process. Paragraphs 0168-0170, controlling the function of one or more of the registered smart home appliances),
wherein the second electronic apparatus is configured to perform the third sub-service based on the information on the third application that is received from the electronic apparatus, in order to provide a service in association with a different electronic apparatus among the plurality of electronic apparatuses (Garbosa, Fig 2, Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event).

Regarding Claim 8, Garbosa discloses the electronic apparatus of claim 1 above, wherein the processor is configured to:
receive, from the server, a fourth application corresponding to a fourth sub-service to provide a service through the communicator, and perform the fourth sub-service through the received fourth application, in order to provide the service in association with a third electronic apparatus that obtains information for the fourth sub-service, among the plurality of electronic apparatuses (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process. Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event).

Regarding Claim 9, Garbosa discloses the electronic apparatus of claim 1 above, wherein the processor is configured to:
receive, from the third electronic apparatus, information for the fourthWO 2020/149548PCT/KR2019/018428 sub-service that is received by the third electronic apparatus, and perform the fourth sub-service through the received fourth application based on the received information for the fourth sub-service (Garbosa, Paragraphs 0170-0201, controlling the functioning of one or more of the registered smart home appliances through the application on the terminal device. Terminal device creates control instructions and an activity group for the one or more smart home appliances, wherein the control instructions are sent to the selected home appliances).


Regarding Claim 10, Garbosa discloses an IoT system including a plurality of electronic apparatuses forming the IoT environment (Garbosa, Fig 1, Paragraphs 0136-0144, home network which includes a terminal device connected to a plurality of smart home appliances capable of transmitting and receiving data through wireless communication with other devices), comprising:
a first electronic apparatus (Garbosa, Paragraph 0137, terminal device in connection with smart home appliances);
and a second electronic apparatus to perform a first sub-service based on information on a first application that is received from the first electronic apparatus (Garbosa, Paragraph 0170, terminal device controls the functioning of one or more of the registered smart home appliances),
wherein the first electronic apparatus is further configured to:
identify the second electronic apparatus that is capable of performing a first sub-service among a plurality of sub-services to provide a service, among the plurality of electronic apparatuses, based on receiving information on a first application for performing the first sub-service from a server (Garbosa, Paragraph 0168, home appliances are linked to the terminal device. Paragraph 0172, one or more home appliances are selected by the terminal device),
transmit information on the first application to the second electronic apparatus (Garbosa, Paragraphs 0156-0157, cloud server comprises an application storage server in which at least one application is stored and transferred to the terminal device upon a download request of the terminal device. Paragraph 0172, home appliances are selected on the terminal device. Paragraph 0174, one or more control instructions are selected on the terminal device, wherein the one or more control instructions refer to any instruction for a home appliance that causes the same to execute a corresponding action),
receive, from the server, a second application for performing a second sub-service which the first electronic apparatus is capable of performing, among the plurality of sub-services (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process),
and perform the second sub-service through the received second application, in order to provide the service in association with the second electronic apparatus that performs the first sub-service based on the in- formation on the first application (Garbosa, Fig 2, Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event).


Claim 11 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of XXX.
Some of the prior art include:
US 20160156614 A1, US 20150100167 A1, and US 20140349269 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446